Citation Nr: 1748652	
Decision Date: 10/28/17    Archive Date: 11/03/17

DOCKET NO.  09-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the cervical and thoracolumbar spine.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1965 and from August 1965 to August 1968.  He served in combat in the Republic of Vietnam and received the Combat Infantryman Badge for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Waco, Texas.

In December 2015 the Veteran testified at a hearing held before a Veterans Law Judge regarding the issues of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a disability of the cervical and thoracolumbar spine, whether new and material evidence had been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability, and whether new and material evidence had been received to reopen the claim of entitlement to service connection for a bilateral leg disability.  In February 2016 that Veterans Law Judge signed a decision which reopened all three service connection claims, and which remanded the service connection claims on the merits.

In an August 2016 supplemental Statement of the Case the Appeals Management Center (AMC) denied the three service connection claims on the merits.  Thereafter, the Veteran requested a Board hearing regarding the service connection claims.  In March 2017 the Board remanded the case to schedule the requested hearing.  In August 2017 the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  As the issues on appeal are now the service connection claims on the merits, and not the claims to reopen that the prior VLJ took testimony on, the Board finds that the signature of the undersigned Veterans Law Judge is the only signature required.  Arneson v. Shinseki, 24 Vet. App. 379 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The February 2016 Board remand instructed the AOJ to schedule the Veteran for a VA orthopedic examination in order to determine whether it is at least as likely as not that any current cervical spine, thoracolumbar spine, bilateral shoulder, and/or bilateral leg disability began during service or is otherwise etiologically related to service, and in the case of a diagnosis of arthritis, whether it began within one year of discharge from service.  In providing the requested opinions, the examiner was instructed to acknowledge and discuss the Veteran's report of injury during service and continuity of symptoms since service.  Importantly, the Board noted that under 38 U.S.C. § 1154 (b), 38 C.F.R. § 3.304 (d), in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran underwent VA examinations in March 2016 and a March 2016 VA medical opinion report is of record.  Unfortunately, the March 2016 VA examiner's opinion/rationale does not include any discussion of the Veteran's competent lay statements that he injured his spine, shoulders and legs during combat service in Vietnam, jumping out of helicopters (not parachuting), and has had ongoing pain/symptoms ever since, as directed by the remand.  Instead, the examiner points to a lack of treatment sought in service and refers to parachute jumps, which the Veteran has repeatedly indicated he did not participate in (he jumped out of helicopters into ditches, without a parachute).  Moreover, the examiner's negative opinion relies in part on the fact that service treatment records did not suggest a chronic and ongoing back, shoulder, or leg issue.  

Therefore, the AOJ did not accomplish the objectives set forth in the December 2016 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claims must therefore be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this Remand, to the March 2016 VA examiner, in order to obtain an addendum opinion report.

The examiner must review the claims file and provide an opinion as to whether the Veteran's current disability of the cervical and thoracolumbar spine, bilateral shoulder disability and bilateral leg is/are at least as likely as not (50 percent or greater probability) related to service, to include the multiple jumps out of helicopters into ditches during service in Vietnam (not parachute jumps).

The examiner must ignore the lack of complaints, findings or treatment for any cervical/thoracolumbar spine disability, bilateral shoulder disability, or bilateral leg disability in the service treatment records, and accept as true the Veteran's report of cervical/thoracolumbar spine, bilateral shoulder and bilateral leg injuries during jumps out of helicopters during service and ongoing symptoms since service. 

A complete rationale must be provided for all stated opinions.

If the March 2016 VA examiner is unavailable, the opinion requested should be provided by another qualified examiner.  Should the new VA examiner determine that a new examination is required in order to provide the requested opinions, then one should be scheduled.

2.  When the development requested has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




